       Case 1:19-cv-04952-PKC Document 1 Filed 05/28/19 Page 1 of 25



                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK

                                                  :
LUO ZHI, Individually and on Behalf of All
                                                  :   Case No.
Others Similarly Situated,
                                                  :
                                  Plaintiff(s),   :   CLASS ACTION
                                                  :
                                                  :   COMPLAINT FOR VIOLATIONS
                      v.                          :   OF THE FEDERAL SECURITIES
                                                  :   LAWS
                                                  :
JUMIA TECHNOLOGIES AG, JEREMY                     :
HODARA, SACHA POIGNONNEC, and                     :   DEMAND FOR JURY TRIAL
ANTOINE MAILLET-MEZERAY,                          :
                                                  :
                                 Defendants.      :
                                                  :
            Case 1:19-cv-04952-PKC Document 1 Filed 05/28/19 Page 2 of 25



       Plaintiff Luo Zhi, individually and on behalf of all others similarly situated, alleges the

following based upon information and belief as to the investigation conducted by Plaintiff’s

counsel, which included, among other things, a review of U.S. Securities and Exchange

Commission (“SEC”) filings by Jumia Technologies AG (“Jumia” or the “Company”), securities

analyst research reports, press releases, and other public statements issued by, or about, the

Company. Plaintiff believes that substantial additional evidentiary support will exist for the

allegations set forth herein after a reasonable opportunity for discovery.

                                  NATURE OF THE ACTION

       1.       This is a federal securities class action on behalf of a class consisting of all

persons other than Defendants who purchased or otherwise acquired Jumia securities between

April 12, 2019 and May 9, 2019, inclusive (the “Class Period”), seeking to pursue remedies

under the Securities Exchange Act of 1934 (the “Exchange Act”).

       2.       Defendant Jumia characterizes itself as the leading pan-African e-commerce

platform, which, according to Jumia, consists of a marketplace that connects sellers with

consumers, a package shipment and delivery service, and a payment service.

       3.       Although Jumia’s business had historically been conducted through Africa

Internet Holding GmbH, and its subsidiaries, on December 17 and 18, 2018, the Company

changed its legal form into a German stock corporation (Aktiengesellschaft) and changed its

name to Jumia Technologies AG. These changes became effective on January 31, 2019, upon

registration with the commercial register of the local court (Amtsgericht) in Berlin, Germany.

       4.       On March 12, 2019, Jumia filed a Form F-1 Registration Statement with the SEC

(the “Registration Statement”) for the Company’s initial public offering (“IPO”).                The




                                                  2
            Case 1:19-cv-04952-PKC Document 1 Filed 05/28/19 Page 3 of 25



Registration Statement, as amended, was signed by the Individual Defendants (defined below)

and declared effective by the SEC on April 10, 2019.

       5.       On April 15, 2019, Jumia filed a prospectus with the SEC for the IPO (the

“Prospectus”), which forms part of the Registration Statement, offering to sell to the public

15.525 million American Depositary Shares (“ADSs”) (including the underwriters’ option to

purchase an additional 2.025 million ADSs) at a price of $14.50 per ADS. Thereafter, Jumia

sold 15.525 million ADSs in the IPO and raised approximately $280.2 million therefrom, net of

underwriting discounts and commissions and other offering expenses.

       6.       According to the Registration Statement, the Company’s operations are conducted

in six regions in Africa, which consist of fourteen countries that, together, accounted for 72% of

Africa’s 2018 Gross Domestic Product. The Registration Statement states that Jumia intends to

benefit from the expected growth of e-commerce in Africa through the investments and local

expertise the Company developed since its founding in 2012.

       7.       The Registration Statement issued in connection with the IPO was materially false

and misleading and failed to disclose material facts necessary in order to make the statements

made, in light of the circumstances under which they were made, not misleading.              These

materially false and misleading statements and omissions remained alive and uncorrected during

the Class Period. Specifically, Defendants failed to disclose the following adverse facts, which

were known to Defendants or recklessly disregarded by them as follows: (i) that Jumia had

materially overstated its active customers and active merchants; (ii) that Jumia’s representations

about its orders, order cancellations, undelivered orders, and returned orders lacked a sufficient

factual basis and materially overstated the Company’s sales; (iii) that Jumia failed to sufficiently




                                                 3
            Case 1:19-cv-04952-PKC Document 1 Filed 05/28/19 Page 4 of 25



disclose related party transactions; and (iv) that Jumia’s financial statements were presented in

violation of applicable accounting standards.

       8.       On May 9, 2019, the investment research firm Citron Research issued a report

(the “Citron Report”) announcing “Jumia is a Fraud” that “deserves immediate SEC attention.”

According to the Citron Report, while media in the U.S. naively anointed Jumia the “Amazon of

Africa,” numerous articles were issued in its home country of Nigeria claiming widespread fraud

at the Company. For example, the Citron Report stated, in pertinent part:

       The systemic fraud at Jumia had not been overlooked by local Nigerian
       newspapers as they articulate the issue clearer than Citron can. An investigation
       by Nigerian news reporters described Jumia as follows:

               “Cuts a picture of a fast-growing e-commerce company” but “beneath
                what is painted is a company struggling to survive over internal fraudulent
                activities.”

               Jumia is “sitting on gun powder which might explode any moment as the
                retail outfit is filled with many shady deals.”

                                                ***

       Local media commented that their investigation revealed that many top directors
       of Jumia were engaging in serious acts of fraud including diverting money that
       was supposed to be used for projects into their own bank accounts and using
       director owned private companies to accept Jumia orders while receiving advance
       payments but never fulfilling the orders. In some cases, these fraudsters were
       relatives of senior management and “the directors would sweep the case under the
       carpet in order to avoid public scrutiny”.

       9.       The Citron Report further noted that, just prior to the IPO, Jumia issued a

confidential investor presentation in October 2018 during a capital raising effort. According to

the Citron Report, “many material discrepancies in reported key financial metrics” exist between

the Registration Statement and the confidential investor presentation, including, its reported

active consumers and active merchants.



                                                 4
         Case 1:19-cv-04952-PKC Document 1 Filed 05/28/19 Page 5 of 25



       10.     In response to the issuance of the Citron Report, the price of Jumia ADSs

declined over 26% on heavy trading volume over a two-day period, from $33.11 per ADS on

May 8, 2019 to $24.50 per ADS on May 10, 2019.

       11.     As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.

                                 JURISDICTION AND VENUE

       12.     The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

Act, 15 U.S.C. §§ 78j(b) and 78t(a), and Rule 10b-5 promulgated thereunder by the SEC, 17

C.F.R. § 240.10b-5. This Court has jurisdiction over the subject matter of this action under

Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331, because this is a civil

action arising under the laws of the United States.

       13.     Venue is proper in this District under Section 27(c) of the Exchange Act, 15

U.S.C. § 78aa(c), and 28 U.S.C. § 1391(b)-(d). Many of the acts complained of herein occurred,

in substantial part, in this District, as the Company’s IPO was marketed in this District.

       14.     In connection with the acts alleged in this Complaint, Defendants (defined below)

directly or indirectly, used the means and instrumentalities of interstate commerce, including, but

not limited to, the mails, interstate telephone communications and the facilities of the of the New

York Stock Exchange (“NYSE”), a national securities exchange located in this District.

                                            PARTIES

       15.     Plaintiff, as set forth in the accompanying certification incorporated by reference

herein, purchased Jumia securities during the Class Period and has been damaged thereby.




                                                 5
          Case 1:19-cv-04952-PKC Document 1 Filed 05/28/19 Page 6 of 25



       16.     Defendant Jumia operates a pan-African e-commerce platform. The Company

maintains its principal executive offices in Berlin, Germany, and its ADSs are listed and trade on

the NYSE under the ticker symbol “JMIA.”

       17.     Defendant Jeremy Hodara (“Hodara”) has served as Jumia’s Co-Chief Executive

Officer and a member of its Management Board at all relevant times.

       18.     Defendant Sacha Poignonnec (“Poignonnec”) has served as Jumia’s Co-Chief

Executive Officer and a member of its Management Board at all relevant times.

       19.     Defendant Antoine Maillet-Mezeray (“Maillet-Mezeray”) has served as Jumia’s

Chief Financial Officer and Principal Accounting Officer at all relevant times.

       20.     Defendants Hodara, Poignonnec and Maillet-Mezeray are collectively referred to

herein as the “Individual Defendants.”       Unless otherwise noted, Jumia and the Individual

Defendants are collectively referred to herein as “Defendants.”

       21.     Because of the Individual Defendants’ executive positions, they each have had

access to the undisclosed adverse information about Jumia’s business, operations, services,

operational trends, markets, and present and future business prospects via internal corporate

documents, conversations and connections with other corporate officers and employees,

attendance at management and Board of Directors meetings and committees thereof.

       22.     It is appropriate to treat Defendants as a group for pleading purposes and to

presume that the false, misleading and incomplete information conveyed in the Company’s

public filings, press releases and other publications as alleged herein, are the collective actions of

the narrowly defined group of Defendants identified above. Each of the Individual Defendants

were directly involved in the management and day-to-day operations of the Company at the

highest levels and were privy to confidential proprietary information concerning the Company


                                                  6
          Case 1:19-cv-04952-PKC Document 1 Filed 05/28/19 Page 7 of 25



and its business, operations, growth, services, and present and future business prospects, as

alleged herein. In addition, the Individual Defendants were involved in drafting, producing,

reviewing and/or disseminating the false and misleading statements and information alleged

herein, were aware, or recklessly disregarded, the false and misleading statements being issued

regarding the Company, and approved or ratified these statements, in violation of the federal

securities laws.

       23.     As officers and controlling persons of a publicly-held company whose ADSs are

registered with the SEC pursuant to the Exchange Act and trade on the NYSE, which is governed

by the provisions of the federal securities laws, the Individual Defendants each had a duty to

promptly disseminate accurate and truthful information with respect to the Company’s

operations, business, services, markets, management, sales and cost trends, and present and

future business prospects. In addition, the Individual Defendants each had a duty to correct any

previously-issued statements that had become materially misleading or untrue, so that the market

price of the Company’s publicly-traded ADSs would be based upon truthful and accurate

information. Defendants’ false and misleading misrepresentations and omissions during the

Class Period violated these specific requirements and obligations.

       24.     The Individual Defendants, because of their positions of control and authority as

Officers and/or Directors of the Company, were able to, and did, control the content of the

various SEC filings, press releases and other public statements pertaining to the Company during

the Class Period. Each Individual Defendant was provided with copies of the documents alleged

herein to be misleading before or shortly after their issuance and/or had the ability and/or

opportunity to prevent their issuance or cause them to be corrected. Accordingly, each Individual




                                                7
          Case 1:19-cv-04952-PKC Document 1 Filed 05/28/19 Page 8 of 25



Defendant is responsible for the accuracy of the public statements detailed herein and is,

therefore, primarily liable for the representations contained therein.

       25.       Each Defendant is liable as a participant in a fraudulent scheme and course of

business that operated as a fraud or deceit on those who purchased or otherwise acquired Jumia

securities by disseminating materially false and misleading statements and/or concealing material

adverse facts.    The scheme:     (i) deceived the investing public regarding Jumia’s business,

operations, services, markets, management, sales and cost trends, demands, present and future

business prospects, and the intrinsic value of Jumia securities; (ii) enabled the Company to

conduct its IPO and sell ADSs pursuant thereto at an artificially inflated price; and (iii) caused

Plaintiff and the Class to purchase Jumia securities at artificially inflated prices.

                                SUBSTANTIVE ALLEGATIONS

                                            Background

       26.       Defendant Jumia characterizes itself as the leading pan-African e-commerce

platform, which, according to Jumia, consists of a marketplace that connects sellers with

consumers, a package shipment and delivery service, and a payment service.

       27.       Although Jumia’s business had historically been conducted through Africa

Internet Holding GmbH, and its subsidiaries, on December 17 and 18, 2018, the Company

changed its legal form into a German stock corporation (Aktiengesellschaft) and changed its

name to Jumia Technologies AG. These changes became effective on January 31, 2019, upon

registration with the commercial register of the local court (Amtsgericht) in Berlin, Germany.

       28.       On March 12, 2019, Jumia filed with the SEC a Form F-1 Registration Statement

for the Company’s IPO. The Registration Statement, as amended, was signed by the Individual

Defendants and declared effective by the SEC on April 10, 2019.


                                                   8
          Case 1:19-cv-04952-PKC Document 1 Filed 05/28/19 Page 9 of 25



       29.     On April 15, 2019, Jumia filed a prospectus with the SEC for the IPO, which

forms part of the Registration Statement, offering to sell to the public 15.525 million ADSs

(including the underwriters’ option to purchase an additional 2.025 million ADSs) at a price of

$14.50 per ADS.        Thereafter, Jumia sold 15.525 million ADSs in the IPO and raised

approximately $280.2 million therefrom, net of underwriting discounts and commissions and

other offering expenses.

       30.     According to the Registration Statement, the Company’s operations are conducted

in six regions in Africa, which consist of fourteen countries that, together, accounted for 72% of

Africa’s 2018 Gross Domestic Product. The Registration Statement states that Jumia intends to

benefit from the expected growth of e-commerce in Africa through the investments and local

expertise the Company developed since its founding in 2012.

        Materially False and Misleading Statements Issued During the Class Period

       31.     The Class Period begins on April 12, 2019, the first day Jumia ADSs traded on

the NYSE.     Prior thereto, on April 10, 2019, Jumia issued the Registration Statement, as

amended, that contained materially false and misleading statements and omissions about the

Company’s orders, order cancellations, undelivered orders, returned orders, active consumers,

active merchants, and related party transactions.       These materially false and misleading

statements and omissions remained alive and uncorrected during the Class Period.

       32.     On April 15, 2019, Jumia filed the Prospectus with the SEC. The Prospectus

contained materially false and misleading statements and omissions about the Company’s orders,

order cancellations, undelivered orders, returned orders, active consumers, active merchants, and

related party transactions.




                                                9
         Case 1:19-cv-04952-PKC Document 1 Filed 05/28/19 Page 10 of 25



       33.       In particular, the Prospectus defined “Active Consumers” as “unique consumers

who placed an order on our marketplace within the 12-month period preceding the relevant

date, irrespective of cancellations or returns.” Similarly, “Active Sellers” was defined as

“unique sellers who received an order on our marketplace within the 12-month period

preceding the relevant date, irrespective of cancellations or returns.”

       34.       For 2017 and 2018, the Company reported 2.7 million and 4 million Active

Customers, respectively, and 53,000 and 81,000 Active Sellers, respectively. Moreover, the

Company stated that it “review[s] the performance of our Active Consumers on a yearly

cohort basis.”

       35.       The statements referenced in ¶¶ 31-34 above were materially false and misleading

when made because they misrepresented and failed to disclose the following adverse facts, which

were known to Defendants or recklessly disregarded by them as follows: (i) that Jumia had

materially overstated its active customers and active merchants; (ii) that Jumia’s representations

about its orders, order cancellations, undelivered orders, and returned orders lacked a sufficient

factual basis and materially overstated the Company’s sales; (iii) that Jumia failed to sufficiently

disclose related party transactions; and (iv) that Jumia’s financial statements were presented in

violation of applicable accounting standards.

                                  The Truth Begins to Emerge

       36.       On May 9, 2019, Citron Research issued a research report announcing “Jumia is a

Fraud” that “deserves immediate SEC attention.”           Citron Research publishes an online

investment newsletter that, according to its website, has “amassed a track record identifying fraud

and terminal business models second to none among any published business source” over its

seventeen-year existence, with more than fifty companies it highlighted becoming targets of


                                                10
           Case 1:19-cv-04952-PKC Document 1 Filed 05/28/19 Page 11 of 25



regulatory interventions. Citron Research’s website further notes that its reports are based upon the

findings of a team of investigators, led by Andrew Left, its founder, who has been quoted in major

financial publications, including Forbes, Fortune, Wall Street Journal, Barron’s, CNBC, Investors’

Business Daily, and Business Week.

       37.     According to the Citron Report, while media in the U.S. naively anointed Jumia

the “Amazon of Africa,” numerous articles were issued in its home country of Nigeria claiming

widespread fraud at the Company. For example, the Citron Report stated, in pertinent part:

       The systemic fraud at Jumia had not been overlooked by local Nigerian
       newspapers as they articulate the issue clearer than Citron can. An investigation
       by Nigerian news reporters described Jumia as follows:

              “Cuts a picture of a fast-growing e-commerce company” but “beneath
               what is painted is a company struggling to survive over internal fraudulent
               activities.”

              Jumia is “sitting on gun powder which might explode any moment as the
               retail outfit is filled with many shady deals.”

                                                ***

       Local media commented that their investigation revealed that many top directors
       of Jumia were engaging in serious acts of fraud including diverting money that
       was supposed to be used for projects into their own bank accounts and using
       director owned private companies to accept Jumia orders while receiving advance
       payments but never fulfilling the orders. In some cases, these fraudsters were
       relatives of senior management and “the directors would sweep the case under the
       carpet in order to avoid public scrutiny”.

       38.     The Citron Report further noted that, just prior to the IPO, Jumia issued a

confidential investor presentation in October 2018 during a capital raising effort. According to

the Citron Report, “many material discrepancies in reported key financial metrics” exist between

the Registration Statement and the confidential investor presentation, including, in pertinent part:




                                                 11
         Case 1:19-cv-04952-PKC Document 1 Filed 05/28/19 Page 12 of 25




       39.     In response to the issuance of the Citron Report, the price of Jumia ADSs

declined over 26% on heavy trading volume over a two-day period, from $33.11 per ADS on

May 8, 2019 to $24.50 per ADS on May 10, 2019.

       40.     As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.

       41.     The market for Jumia securities was open, well-developed and efficient at all

relevant times. As a result of the alleged materially false and/or misleading statements, and/or

omissions of material fact alleged herein, Jumia securities traded at artificially inflated prices

during the Class Period. Plaintiff and other members of the Class purchased Jumia securities

relying upon the integrity of the market price of Jumia securities and market information relating

to Jumia, and have been damaged thereby.



                                               12
         Case 1:19-cv-04952-PKC Document 1 Filed 05/28/19 Page 13 of 25



       42.     During the Class Period, Defendants materially misled the investing public,

thereby inflating the price of Jumia securities, by publicly issuing false and misleading

statements and omitting to disclose material facts necessary to make Defendants’ statements, as

set forth herein, not false and misleading. Said statements and omissions were materially false

and misleading in that they failed to disclose material adverse information and misrepresented

the truth about the Company, its business and its operations, as alleged herein.

       43.     At all relevant times, the material misrepresentations and omissions particularized

in this Complaint directly or proximately caused, or were a substantial contributing cause of, the

damages sustained by Plaintiff and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false or misleading

statements about Jumia’s business and its operations.         These material misstatements and

omissions had the cause and effect of creating in the market an unrealistically positive

assessment of Jumia, its business, financial reporting, services, and financial prospects and thus

caused the Company’s securities to be overvalued and artificially inflated at all relevant times.

Defendants’ materially false and misleading statements during the Class Period resulted in

Plaintiff and other members of the Class purchasing Jumia securities at artificially inflated

prices, thus causing the damages complained of herein.

                                Additional Scienter Allegations

       44.     As alleged herein, Defendants acted with scienter in that they knew that the public

documents and statements issued or disseminated in the name of the Company were materially

false and misleading; knew that such statements or documents would be issued or disseminated

to the investing public; and knowingly and substantially participated or acquiesced in the

issuance or dissemination of such statements or documents as primary violations of the federal


                                                13
         Case 1:19-cv-04952-PKC Document 1 Filed 05/28/19 Page 14 of 25



securities laws. Defendants, by virtue of their receipt of information reflecting the true facts

regarding Jumia, their control over, and/or receipt and/or modification of Jumia’s allegedly

materially misleading misstatements and/or their associations with the Company, which made

them privy to confidential proprietary information concerning Jumia, participated in the

fraudulent scheme alleged herein.

       45.     The fraudulent scheme described herein could not have been perpetrated during

the Class Period without the knowledge and complicity of, or at least the reckless disregard by,

personnel at the highest levels of the Company, including Individual Defendants. Given their

executive level positions with Jumia, Individual Defendants controlled the contents of Jumia’s

public statements during the Class Period. Individual Defendants were each provided with or

had access to the information alleged herein to be false and/or misleading prior to or shortly after

their issuance and had the ability and opportunity to prevent their issuance or cause them to be

corrected.   Because of their positions and access to material non-public information, the

Individual Defendants knew and/or recklessly disregarded that the adverse facts specified herein

had not been disclosed to and were being concealed from the public and that the positive

representations that were being made were false and misleading. As a result, each of the

Individual Defendants were responsible for the accuracy of Jumia’s corporate statements and are,

therefore, responsible and liable for the representations contained therein.

       46.     Plaintiff also alleges that the scienter of Defendants Hodara, Poignonnec and

Maillet-Mezeray can be imputed to Jumia.          Defendants Hodara, Poignonnec and Maillet-

Mezeray each served as executive officers of Jumia, knew or recklessly ignored facts related to

the core operations of the Company, and signed the materially false and misleading Registration

Statement.


                                                 14
         Case 1:19-cv-04952-PKC Document 1 Filed 05/28/19 Page 15 of 25



       47.     Defendants were also motivated to engage in this course of conduct to facilitate

and maximize the amount of funding Jumia could raise on favorable terms from its IPO. On

April 23, 2019, Jumia filed a Form 6-K with the SEC announcing that it received net proceeds of

$280.2 million from the IPO.

                                       LOSS CAUSATION

       48.     As detailed herein, during the Class Period, Defendants engaged in a scheme to

deceive the market and a course of conduct that artificially inflated the price of Jumia securities.

This scheme operated as a fraud or deceit on Class Period purchasers of Jumia securities by

failing to disclose and misrepresenting the adverse facts detailed herein. When Defendants’ prior

misrepresentations and fraudulent conduct were disclosed and became apparent to the market,

the price of Jumia securities declined significantly as the prior artificial inflation came out of the

price of Jumia securities.

       49.     By concealing the adverse facts detailed herein from investors, Defendants

presented a misleading picture of Jumia’s business, prospects, and operations. Defendants’ false

and misleading statements had the intended effect and caused Jumia securities to trade at

artificially inflated levels throughout the Class Period, reaching as high as $49.77 per ADS on

April 17, 2019. As a result of their purchases of Jumia securities at artificially inflated prices

during the Class Period, Plaintiff and the other Class members suffered economic loss, i.e.,

damages, under the federal securities laws.

       50.     When the truth about the Company was revealed to the market, the price of Jumia

securities fell significantly. The decline removed the inflation from the price of Jumia securities,

causing real economic loss to investors who had purchased Jumia securities during the Class

Period. The decline in the price of Jumia securities, when the corrective disclosure came to light,


                                                 15
         Case 1:19-cv-04952-PKC Document 1 Filed 05/28/19 Page 16 of 25



was a direct result of the nature and extent of Defendants’ fraudulent misrepresentations being

revealed to investors and the market. The timing and magnitude of the price decline in Jumia

securities negates any inference that the loss suffered by Plaintiff and the other Class members

was caused by changed market conditions, macroeconomic or industry factors or Company-

specific facts unrelated to Defendants’ fraudulent conduct.

       51.     The economic loss, i.e., damages, suffered by Plaintiff and the other Class

members was a direct result of Defendants’ fraudulent scheme to artificially inflate the price of

Jumia securities and the subsequent significant decline in the value of Jumia securities when

Defendants’ prior misrepresentations and other fraudulent conduct were revealed.

                                       NO SAFE HARBOR

       52.     The statutory safe harbor provided for forward-looking statements under the

Private Securities Litigation Reform Act of 1995 does not apply to any of the allegedly false

statements pleaded in this Complaint. The statements alleged to be false and misleading herein

all relate to then-existing facts and conditions. In addition, to the extent certain of the statements

alleged to be false may be characterized as forward looking, they were not adequately identified

as “forward-looking statements” when made and there were no meaningful cautionary statements

identifying important factors that could cause actual results to differ materially from those in the

purportedly forward-looking statements. In the alternative, to the extent that the statutory safe

harbor is determined to apply to any forward-looking statements pleaded herein, Defendants are

liable for those false forward-looking statements because at the time each of those forward-

looking statements was made, the speaker had actual knowledge that the forward-looking

statement was materially false or misleading, and/or the forward-looking statement was




                                                 16
         Case 1:19-cv-04952-PKC Document 1 Filed 05/28/19 Page 17 of 25



authorized or approved by an executive officer of Jumia who knew that the statement was false

when made.

                       PLAINTIFF’S CLASS ACTION ALLEGATIONS

        53.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or

otherwise acquired Jumia securities during the Class Period (the “Class”); and were damaged

upon the revelation of the alleged corrective disclosures.       Excluded from the Class are

Defendants herein, the officers and directors of the Company, at all relevant times, members of

their immediate families and their legal representatives, heirs, successors or assigns and any

entity in which Defendants have or had a controlling interest.

        54.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Jumia securities were actively traded on the NYSE.

While the exact number of Class members is unknown to Plaintiff at this time and can be

ascertained only through appropriate discovery, Plaintiff believes that there are hundreds or

thousands of members in the proposed Class. Record owners and other members of the Class

may be identified from records maintained by Jumia or its transfer agent and may be notified of

the pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions.

        55.     Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.




                                                17
         Case 1:19-cv-04952-PKC Document 1 Filed 05/28/19 Page 18 of 25



        56.       Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

Plaintiff has no interests antagonistic to or in conflict with those of the Class.

        57.       Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                  whether the federal securities laws were violated by Defendants’ acts as alleged
                   herein;

                  whether statements made by Defendants to the investing public during the Class
                   Period misrepresented material facts about the business, operations and
                   management of Jumia;

                  whether the Individual Defendants caused Jumia to issue false and misleading
                   financial statements during the Class Period;

                  whether Defendants acted knowingly or recklessly in issuing false and
                   misleading financial statements;

                  whether the prices of Jumia securities during the Class Period were artificially
                   inflated because of the Defendants’ conduct complained of herein; and

                  whether the members of the Class have sustained damages and, if so, what is the
                   proper measure of damages.

        58.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

        59.       Plaintiff will rely, in part, upon the presumption of reliance established by the

fraud-on-the-market doctrine in that:
                                                   18
         Case 1:19-cv-04952-PKC Document 1 Filed 05/28/19 Page 19 of 25



                  Defendants made public misrepresentations or failed to disclose material facts
                   during the Class Period;

                  the omissions and misrepresentations were material;

                  Jumia securities are traded in an efficient market;

                  the Company’s shares were liquid and traded with moderate to heavy volume
                   during the Class Period;

                  the Company traded on the NYSE and was covered by multiple analysts;

                  the misrepresentations and omissions alleged would tend to induce a reasonable
                   investor to misjudge the value of the Company’s securities; and

                  Plaintiff and members of the Class purchased, acquired and/or sold Jumia
                   securities between the time the Defendants failed to disclose or misrepresented
                   material facts and the time the true facts were disclosed, without knowledge of
                   the omitted or misrepresented facts.

        60.       Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

presumption of reliance upon the integrity of the market.

        61.       Alternatively, Plaintiff and the members of the Class are entitled to the

presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State

of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material

information in their Class Period statements in violation of a duty to disclose such information,

as detailed above.

                                              COUNT I

 (Violations of Section 10(b) of the Exchange Act and Rule l0b-5 Promulgated Thereunder
                                   Against All Defendants)

        62.       Plaintiff repeats and realleges each and every allegation contained above as if

fully set forth herein.

        63.       During the Class Period, Defendants disseminated or approved the materially

false and misleading statements specified above, which they knew or deliberately disregarded

                                                  19
           Case 1:19-cv-04952-PKC Document 1 Filed 05/28/19 Page 20 of 25



were misleading in that they contained misrepresentations and failed to disclose material facts

necessary in order to make the statements made, in light of the circumstances under which they

were made, not misleading.

          64.   Defendants: (a) employed devices, schemes, and artifices to defraud; (b) made

untrue statements of material fact and/or omitted to state material facts necessary to make the

statements made not misleading; and (c) engaged in acts, practices, and a course of business that

operated as a fraud and deceit upon the purchasers of the Company securities during the Class

Period.

          65.   Plaintiff and the Class have suffered damages in that, in reliance on the integrity

of the market, they paid artificially inflated prices for Jumia securities. Plaintiff and the Class

would not have purchased Jumia securities at the prices they paid, or at all, if they had been

aware that the market prices had been artificially and falsely inflated by Defendants’ misleading

statements.

          66.   As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

the other members of the Class suffered damages in connection with their purchases of Jumia

securities during the Class Period.

                                            COUNT II

    (Violations of Section 20(a) of the Exchange Act Against the Individual Defendants)

          67.   Plaintiff repeats and realleges each and every allegation above as if fully set forth

herein.

          68.   The Individual Defendants acted as controlling persons of Jumia within the

meaning of Section 20(a) of the Exchange Act.




                                                 20
           Case 1:19-cv-04952-PKC Document 1 Filed 05/28/19 Page 21 of 25



       69.     By virtue of their positions as officers and/or directors of Jumia, and/or their

ownership of Jumia securities, the Individual Defendants had the power and authority to, and

did, cause Jumia to engage in the wrongful conduct alleged.

       70.     As a direct and proximate result of the Individual Defendants’ wrongful conduct,

Plaintiff and the other members of the Class suffered damages in connection with their purchases

of Jumia securities during the Class Period.

       71.     By reason of such conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendants as follows:

       A.      Designating Plaintiff as Lead Plaintiff and declaring this action to be a class

action properly maintained pursuant to Rule 23 of the Federal Rules of Civil Procedure and

Plaintiff’s counsel as Lead Counsel;

       B.      Awarding Plaintiff and other members of the Class damages together with interest

thereon;

       C.      Awarding Plaintiff and other members of the Class their costs and expenses of

this litigation, including reasonable attorneys’ fees, expert fees and other costs and

disbursements; and

       D.      Awarding Plaintiff and other members of the Class such other and further relief as

the Court deems just and proper under the circumstances.




                                               21
        Case 1:19-cv-04952-PKC Document 1 Filed 05/28/19 Page 22 of 25



                             DEMAND FOR TRIAL BY JURY


      Plaintiff hereby demands a trial by jury.

Dated: May 28, 2109
                                                   Respectfully submitted,


                                                   POMERANTZ LLP

                                                   /s/ Jeremy A. Lieberman
                                                   Jeremy A. Lieberman
                                                   J. Alexander Hood II
                                                   Jonathan D. Lindenfeld
                                                   600 Third Avenue, 20th Floor
                                                   New York, New York 10016
                                                   Telephone: (212) 661-1100
                                                   Facsimile: (212) 661-8665
                                                   Email: jalieberman@pomlaw.com
                                                           ahood@pomlaw.com
                                                           jlindenfeld@pomlaw.com

                                                   POMERANTZ LLP
                                                   Patrick V. Dahlstrom
                                                   10 South La Salle Street, Suite 3505
                                                   Chicago, Illinois 60603
                                                   Telephone: (312) 377-1181
                                                   Facsimile: (312) 377-1184
                                                   Email: pdahlstrom@pomlaw.com

                                                   Attorneys for Plaintiff




                                                  22
Case 1:19-cv-04952-PKC Document 1 Filed 05/28/19 Page 23 of 25
Case 1:19-cv-04952-PKC Document 1 Filed 05/28/19 Page 24 of 25
       Case 1:19-cv-04952-PKC Document 1 Filed 05/28/19 Page 25 of 25



Jumia Technologies AG (JMIA)                                                       Luo Zhi

                                List of Purchases and Sales

                         Purchase              Number of               Price Per
       Date               or Sale              Shares/Unit            Share/Unit

         4/12/2019             Purchase                         500            $23.7800
         4/12/2019             Purchase                         200            $23.2800
         4/16/2019             Purchase                         300            $34.3500
         4/16/2019             Purchase                         200            $37.3000
         4/23/2019             Purchase                         200            $34.2800
         4/24/2019             Purchase                         500            $37.3200
         4/24/2019             Purchase                         300            $37.2000
         4/25/2019             Purchase                         200            $36.1500
         4/25/2019             Purchase                         200            $35.7475
         4/25/2019             Purchase                         200            $35.1450
          5/1/2019             Purchase                       1,000            $45.6209
          5/2/2019             Purchase                       1,000            $45.4470
          5/2/2019             Purchase                       1,000            $44.0000
          5/3/2019             Purchase                          95            $41.5200
          5/3/2019             Purchase                         405            $41.5600
          5/3/2019             Purchase                         500            $41.8300
          5/3/2019             Purchase                         500            $40.9400
          5/3/2019             Purchase                         500            $40.8800
          5/3/2019             Purchase                       1,000            $40.2900
          5/3/2019             Purchase                       1,260            $38.7800
          5/3/2019             Purchase                         300            $38.7200
          5/3/2019             Purchase                       1,000            $39.1450
          5/3/2019             Purchase                         225            $38.8000
          5/7/2019             Purchase                         500            $36.4800
         4/16/2019                 Sale                         200            $25.0000
         4/18/2019                 Sale                         134            $43.2000
         4/25/2019                 Sale                         366            $34.8500
         4/26/2019                 Sale                         500            $36.7020
         4/26/2019                 Sale                         200            $37.1205
         4/30/2019                 Sale                         200            $40.2900
          5/6/2019                 Sale                         377            $41.4000
          5/6/2019                 Sale                         360            $41.1056
          5/6/2019                 Sale                         323            $40.7700
          5/6/2019                 Sale                          48            $41.1000
          5/6/2019                 Sale                           9            $41.3000
          5/7/2019                 Sale                         500            $41.5139
          5/7/2019                 Sale                           3            $42.6500
          5/7/2019                 Sale                         497            $42.4000
          5/7/2019                 Sale                       1,000            $42.0500
          5/7/2019                 Sale                         339            $41.7500
          5/7/2019                 Sale                       2,744            $40.0000
          5/7/2019                 Sale                       1,000            $40.5300
          5/7/2019                 Sale                         460            $38.5000
